Blandrord, Justice.
The question here is whether an act of the legislature of Georgia, assented to 22d December, 1834,* entitled “ An act to extend the civil jurisdiction of e'ertain justices of the peace in the county of Richmond over the city of Augusta,” has been repealed or not. The act provides that “ each of the justices of the peace for the six hundredth, three hundred and ninety-eighth, one hundred and twentieth and one hundred and twenty-second districts, in the county of Richmond, shall extend over the whole corporate limits of the city of Augusta.” It is conceded by counsel for plaintiff in error that, if the act of 1834 has been repealed, it is by virtue of an act approved July 21, 1879, entitled “An act to carry into effect paragraph 2, section seven, article six of the constitution, and to fix and prescribe the jurisdiction of justices of the peace and notaries public in this state, and to require them to hold their courts monthly at fixed times and places.” Sec. 1st of the act provides that the jurisdiction shall extend in civil cases arising ex eontraetu, and *246in cases of injuries and damages to personal property, when the principal sum does not exceed one hundred dollars; and they shall hold their respective courts monthly, at fixed times and places.
These are the main provisions contained in the act of 1879. It is not in conflict with the act of 1834, before quoted. That act merely gives the j ustices of certain districts in Richmond county jurisdiction over the whole corporate limits of the city of Augusta, while the act of 1879 confines the jurisdiction of all justices of the peace and notaries public and ex-officio justices of the peace, in all civil cases arising ex contractu, and on injuries and damages to personal property, where the principal sum does not exceed one hundred dollars; and provides that their courts shall be held monthly, at fixed times and places. It will be perceived that the justices in Richmond county are, by the terms of the act of 18v9, limited as to the amount and subject matter of their jurisdiction, and are required to hold their courts monthly, and at fixed times and places, but the territorial extent of their jurisdiction is not limited or curtailed by the act of 1879. It remains the same as fixed by the act of 1834 in this respect.
Judgment affirmed.

Acts 1831, p. 89.